Citation Nr: 1413495	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for multiple sclerosis and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1979 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision (issued in December 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is located on Virtual VA.  

In this regard, the Board notes that, in addition to the paper claims file, there is a paperless claims file located on Virtual VA and the Veterans Benefit Management System (VBMS).  Other than the February 2014 hearing transcript, a review of the documents in both files reveal that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was initially denied in a September 1992 rating decision that was issued in October 1992.  The Veteran was notified of the denial but did not appeal or submit new and material evidence relevant to multiple sclerosis during the one year appeal period.  

2.  Evidence received since October 1992 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for multiple sclerosis.


3.  The competent, credible, and probative evidence of record establishes that the Veteran's current multiple sclerosis was incurred during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

2.  Multiple sclerosis was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

The decision herein reopens and grants service connection for multiple sclerosis.  As such, no further discussion or action is needed regarding compliance with the duties to notify and assist.  

II.  New and Material Evidence

By way of background, entitlement to service connection for multiple sclerosis was initially denied in a September 1992 rating decision that was issued in October 1992.  At that time, the RO considered the Veteran's service treatment records (STRs), an April 1992 VA neurological examination report, and an August 1992 addendum report.  In evaluating the Veteran's claim, the RO noted that the Veteran was treated for episodes of dizziness, weakness, and light headedness during service and that extensive workups suggested Meniere's disease versus labyrinthitis versus possible multiple sclerosis.  The RO also considered an April 1992 VA examination and August 1992 addendum where the VA examiner noted the Veteran's complaints of episodic vertigo since 1986 and also noted that a September 1991 brain MRI showed multiple bright areas, but determined the Veteran did not, clinically or physically, have enough information to prove the diagnosis of multiple sclerosis.  As a result, the RO determined that the evidence did not support the grant of service connection for multiple sclerosis because multiple sclerosis was not confirmed during service or at the recent VA examination.   

The Veteran was notified of the RO's decision and her appellate rights in October 1992.  The Veteran did not, however, submit any communication expressing disagreement with the RO's determination as to multiple sclerosis during the one year appeal period following the October 1992 rating decision; nor did she submit any other evidence, including evidence that can be construed as new and material evidence relevant to her multiple sclerosis claim during the one year appeal period.  Therefore, the October 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1992) [(2013)].  

Since the October 1992 rating decision, the Veteran has attempted to reopen her claim on several occasions, but such applications were denied in August 1998, May 2002 and, most recently, in November 2009.  Indeed, this appeal arises from a claim to reopen received in May 2009, which was denied in a November 2009 rating decision (issued in December 2009).  

In the November 2009 rating decision, the RO declined to reopen the Veteran's claim on the basis that the newly submitted evidence of record did not show that her multiple sclerosis had its onset in service or was manifested within the seven year presumptive period.  The RO also noted there was no evidence showing that the multiple sclerosis is the result of her military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, at the time of the last final rating decision issued in September 1992, the RO considered the Veteran's STRs, which contained a diagnosis of possible multiple sclerosis but did not reflect a confirmed diagnosis of such.  The RO also considered the April 1992 VA examination and August 1992 addendum report wherein the examining physician determined that, despite MRI evidence of multiple bright areas on the brain, there was not enough clinical or physical information to prove a diagnosis of multiple sclerosis.  Based on this evidence, the RO denied the Veteran's multiple sclerosis claim on the basis that the disability was not confirmed.  

Since the last final rating decision, the Veteran has submitted extensive VA and private post-service treatment records, including those associated with her claim for benefits at the Social Security Administration (SSA).  Review of the records show that, in December 2009, the Veteran was diagnosed with multiple sclerosis, relapsing and remitting with chronic vertigo, and that her diagnosis has been continued to the present.  In February 2012, the physician who has treated the Veteran's multiple sclerosis, Dr. A.R., stated that, based upon her review of the STRs, the evidence shows the Veteran's multiple sclerosis began while she was in service, as the record clearly documents that she had neurologic symptoms consistent with multiple sclerosis in service.  

As noted above, in determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  

Therefore, the Board finds that the medical evidence showing a current diagnosis of multiple sclerosis, as well as the medical evidence attributing the onset of such disability to service, is new and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)

With respect to continuity of symptomatology, the Court of Appeals for Veterans Claims (Court) recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this context, service connection for certain chronic disorders, including multiple sclerosis, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a specified period of time following active service, e.g., seven years for multiple sclerosis.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs show that, as early as January 1979 and throughout service, she intermittently sought treatment for episodic nausea, vomiting, and vertigo.  Service physicians questioned the etiology of the Veteran's vertigo and dizziness and initially attributed her symptoms to a viral/flu syndrome and Meniere's disease.  See STRs dated January 1979, February 1980, January 1987, and September 1987.  However, in May 1989, the Veteran was afforded an MRI of the brain, which revealed multiple focal areas of altered signal intensity in periventricular regions suggesting demyelinating disease, most likely representing multiple sclerosis.  

Despite the findings of the May 1989 MRI, service physicians determined there was not sufficient clinical information to diagnose multiple sclerosis.  See July 1990 STR.  As such, subsequent STRs contain varying diagnoses of rule out, possible, and probable multiple sclerosis.  See STRs dated August 1990, October 1990, and December 1991.  The Veteran continued to complain of vertigo, dizziness and fatigue and physicians attributed her symptoms to benign positional vertigo versus multiple sclerosis.  See May 1990 STR.  The Veteran was referred to the Physical Evaluation Board in September 1991 for chronic vertigo.  An MRI of the brain revealed multiple bright areas consistent with multiple sclerosis.  The reviewing neurologist felt that the Veteran most likely presented with multiple sclerosis but did not meet all the criteria.  As such, the final diagnosis was probable multiple sclerosis.  She was subsequently discharged from service in March 1992.  

The Veteran was afforded a VA examination in April 1992 where she reported her medical history of episodic vertigo since 1986.  The examiner did not have access to the claims file and, thus, did not have access to the STRs, including the MRI reports contained therein.  Nevertheless, the April 1992 VA examiner opined that, even with an abnormal MRI scan and with abnormal spinal fluid analysis, the Veteran did not show any clinical symptoms to suggest a demyelinating disease.  After reviewing the claims file in August 1992, including the September 1991 STRs, the VA examiner stated that the Veteran does not, clinically or physically, have enough information to prove the diagnosis of multiple sclerosis.  

Post-service treatment records show the Veteran continued to seek treatment for recurrent vertigo, dizziness, and weakness.  Evidence dated as early as April 1993 shows the Veteran continued to experience recurrent vertigo and intermittent weakness, which were noted as essentially a continuation of symptomatology while on active duty.  See April 1993 TDRL summary.  The Veteran continued to complain of her symptoms and MRIs continued to show multiple white matter lesions on her brain, but the Veteran's diagnosis continued to be rule out multiple sclerosis.  See VA treatment records dated December 1994, April 1995, May and December 1997, and October 2000; see also MRI reports dated October 1997, July 2000, November 2007 and May 2009.  

In December 2009, the Veteran sought treatment for dizziness or vertigo at the Southeastern Neurology.  The examining physician, Dr. A.R., noted the Veteran's report that her symptoms had their onset in 1985 and medical history.  Dr. A.R. specifically noted that, as multiple MRI studies of the brain and cervical spine have shown some white matter lesions, they are not conclusive of multiple sclerosis but are consistent with such.  With respect to the 2009 MRI - which showed a mild progression of demyelinating plaques, Dr. A.R. noted that the appearance of white matter lesions is not typical from acute disseminated encephalomyelitis (ADEM) and is more suggestive of vasculitis or multiple sclerosis.  Dr. A.R. noted, however, that, from a clinical standpoint, the Veteran does not have vasculitis which would result in significant progressive neurologic worsening and that untreated central nervous system (CNS) vasculitis would be fatal, further noting that the Veteran has had symptoms for years.  The final impression was multiple sclerosis, relapsing remitting with chronic vertigo.  

In February 2012, Dr. A.R. reviewed the Veteran's STRs, as well as other evidence associated with this claim, and opined that the various notations in the service record, including the September 1991 MRI, is documentation that the Veteran's multiple sclerosis started while she was in service, as the evidence clearly documents that she had neurologic symptoms consistent with multiple sclerosis and abnormal imaging suggestive of multiple sclerosis during such service.  

In evaluating this claim, the Board finds that the December 2009 and February 2012 medical evidence and opinion is competent, credible, and probative evidence in support of the Veteran's claim, as it shows that the Veteran has a current diagnosis of multiple sclerosis which was incurred during active military service.  While several physicians have noted the lack of clinical and physical evidence to support a diagnosis of multiple sclerosis, the Board finds probative that Dr. A.R. identified the symptoms and evidence which she believed supported a diagnosis of multiple sclerosis, including those symptoms manifested during service.  In this regard, the Board notes Dr. A.R. was aware of all relevant facts in this case, as she reviewed the Veteran's STRs and has provided treatment for the Veteran's multiple sclerosis since the initial diagnosis in December 2009.  Indeed, the Board considers Dr. A.R.'s opinion to be highly probative because she based on the neurologic symptoms and abnormal imaging suggestive of multiple sclerosis during service.  

In evaluating this claim, the Board finds particularly probative that the preponderance of the most competent, credible, and probative evidence of record supports the conclusions provided by Dr. A.R, particularly the evidence of continuity of symptomatology.  In this context, the Board notes that, while a confirmed diagnosis of multiple sclerosis was not rendered during service, there is competent lay and medical evidence of record which shows the Veteran continued to experience recurrent vertigo, dizziness, and weakness following service.  As the Veteran's symptoms of recurrent vertigo, dizziness, and weakness ultimately resulted in a diagnosis of multiple sclerosis - which has been explicitly recognized as chronic under 38 C.F.R. § 3.309(a) - the lay and medical evidence of continuity of symptomatology sufficiently establishes a nexus between the in-service symptoms and the current diagnosis of multiple sclerosis.  See Walker, supra.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for multiple sclerosis.  Indeed, as noted, the competent, credible, and probative evidence of record establishes that the Veteran's current multiple sclerosis was incurred during service.  As a result, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for multiple sclerosis is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


